DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 7-11 and 14-16 have been considered but are moot on grounds of new rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su et al. (Su) “Wide Range Bandgap Modulation Based on ZnO Alloys and Fabrication of Solar Blind UV Detectors with High Rejection Ratio”.
Regarding claim 1, Su (page 14154, Figs. 3, 7 and associated text, see entire reference) discloses a dielectric layer having a rocksalt structure in a room temperature stable phase, and made of a compound having a chemical formula as shown below:
Bex Mg1-xO (Be0.17 Mg0.83O)
where M comprises an alkaline earth metal and x has a value greater than 0 and not greater than 0.19 

Regarding claim 2, Su (page 14154, Figs. 3, 7 and associated text), see entire reference discloses wherein M comprises a material selected from the group consisting of magnesium (Mg), calcium (Ca), strontium (Sr), and barium (Ba).
Regarding claim 3, Su (page 14154, Figs. 3, 7 and associated text, see entire reference) discloses wherein M comprises an alkaline earth metal, an oxide of which has a rocksalt structure in a room temperature stable phase.
Regarding claim 4, Su (page 14154, Figs. 3, 7 and associated text, see entire reference) discloses wherein the dielectric layer comprises a compound of beryllium oxide (BeO) and an alkaline earth metal oxide  that form a rocksalt solid solution without phase separation therebetween.
Regarding claim 15, Su discloses wherein the compound provides a dielectric constant of at least 17.9.  Examiner notes that Su discloses the claimed structure and would share the same intrinsic characteristics.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7-11 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Kim) (US 2019/0198244 A1) in view of Su et al. (Su) “Wide Range Bandgap Modulation Based on ZnO Alloys and Fabrication of Solar Blind UV Detectors with High Rejection Ratio”.

Regarding claim 1, Kim discloses a dielectric layer (Fig. 3 and Fig. 5, 240) having a rocksalt structure in a room temperature stable phase (¶ [0108], a rocksalt crystal structure which is a stable phase under ambient conditions) and made of a compound having a chemical formula as shown below:
Be1-xMxO (¶ [0098]), 
where M comprises an alkaline earth metal (¶ [0100], M is a Group II element except beryllium) and x has a value greater than 0 and not greater than 0.8 (¶ [0101], the concentration of M in the Kim reference is greater than 0 and less than or equal to 0.8; accordingly, the concentration of Be in the equation above, can be between (1 - 0.00001) 0.2M0.8O, but does not specifically disclose where x has a value greater than 0 and not greater than 0.19. The Examiner notes that for the Applicant’s claimed formula, Bex Mg1-xO, if x is taken at the greatest value of 0.19, the formula read as Be0.19M0.81O.  The Examiner notes that Be0.2M0.8O is very close to Be0.19M0.81O and would be considered so by one of ordinary skill in the art as well.
Su (page 14154, Figs. 3, 7 and associated text) discloses a rocksalt Bex Mg1-xO system wherein a phase transition point between wurtzite and rocksalt is Be0.17 Mg0.83O.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the dielectric of Kim with the stoichiometry as taught by Su for the purpose of lower energy and stability (page 14154 and text in regards to Fig. 3).
It has been well established that to be useful in an obviousness combination, a secondary reference should be used for what it teaches and need not be bodily substituted into the primary reference structure.  “Question in a rejection for obviousness on a combination of references is what secondary reference would teach one skilled in the art and not whether its structure could be bodily substituted in basic reference structure.” In re Richman 165 USPQ 509 (CCPA 1970).  In this instance, Su would teach one of ordinary skill in the art that a rocksalt structure could have the chemical formula of Bex Mg1-xO [Be0.17 Mg0.83O], where x has can have a value greater than 0 and not greater the 0.19.

Regarding claim 2, Kim discloses wherein M comprises a material selected from the group consisting of magnesium (Mg), calcium (Ca), strontium (Sr), and barium (Ba) (¶ [0102], M may be Mg, Ca, Sr, Ba, or a combination thereof).
Regarding claim 3, Kim discloses wherein M comprises an alkaline earth metal (¶ [0100], M is a Group II element except beryllium), an oxide of which has a rocksalt structure in a room temperature stable phase (¶ [0108], a metal oxide having a rocksalt-type crystal structure which is a stable phase under ambient conditions).
Regarding claim 4, Kim discloses wherein the dielectric layer (Fig. 5, 240) comprises a compound of beryllium oxide (BeO) and an alkaline earth metal oxide (¶s [0098]-[0100]) that form a rocksalt solid solution without phase separation therebetween (see Fig. 3).
Regarding claim 7, Kim discloses wherein the dielectric layer (Fig. 5, 240) is a capacitor dielectric of a semiconductor memory device (Fig. 5, 100).
Regarding claim 8, Kim discloses a semiconductor memory device (Fig. 5, 100) comprising:
a capacitor (230/240/260) that comprises:
a lower electrode (230);
a dielectric layer (240) disposed on the lower electrode (230); and
an upper electrode (260) disposed on the dielectric layer (240),
wherein the dielectric layer (240) has a rocksalt structure in a room temperature stable phase (Fig. 3 and ¶ [0108], a rocksalt crystal structure which is a stable phase under ambient conditions) and is made of a compound having a chemical formula shown below:
Be1-xMxO (¶ [0098]), 
where M comprises an alkaline earth metal (¶ [0100], M is a Group II element except beryllium) and x has a value greater than 0 and not greater than 0.8 (¶ [0101], the concentration of M in the Kim reference is greater than 0 and less than or equal to 0.8; 0.2M0.8O, but does not specifically disclose where x has a value greater than 0 and not greater than 0.19. The Examiner notes that for the Applicant’s claimed formula, Bex Mg1-xO, if x is taken at the greatest value of 0.19, the formula read as Be0.19M0.81O.  The Examiner notes that Be0.2M0.8O is very close to Be0.19M0.81O and would be considered so by one of ordinary skill in the art as well.
Su (page 14154, Figs. 3, 7 and associated text) discloses a rocksalt Bex Mg1-xO system wherein a phase transition point between wurtzite and rocksalt is Be0.17 Mg0.83O.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the dielectric of Kim with the stoichiometry as taught by Su for the purpose of lower energy and stability (page 14154 and text in regards to Fig. 3).
It has been well established that to be useful in an obviousness combination, a secondary reference should be used for what it teaches and need not be bodily substituted into the primary reference structure.  “Question in a rejection for obviousness on a combination of references is what secondary reference would teach one skilled in the art and not whether its structure could be bodily substituted in basic reference structure.” In re Richman 165 USPQ 509 (CCPA 1970).  In this instance, Su would teach one of ordinary skill in the art that a rocksalt structure could have the chemical formula of Bex Mg1-xO [Be0.17 Mg0.83O], where x has a value greater than 0 and not greater the 0.19.
	Regarding claim 9, Kim discloses wherein M is selected from the group consisting of magnesium (Mg), calcium (Ca), strontium (Sr), and barium (Ba) (¶ [0102], M may be Mg, Ca, Sr, Ba, or a combination thereof).
Regarding claim 10, Kim discloses wherein M comprises an alkaline earth metal (¶ [0100], M is a Group II element except beryllium), an oxide of which has a rocksalt structure in a room temperature stable phase (¶ [0108], a metal oxide having a rocksalt-type crystal structure which is a stable phase under ambient conditions).
Regarding claim 11, Kim discloses wherein the dielectric layer (Fig. 5, 240) comprises a compound of beryllium oxide (BeO) and an alkaline earth metal oxide (¶s [0098]-[0100]) that form a rocksalt solid solution without phase separation therebetween (see Fig. 3).
Regarding claim 14, Kim discloses wherein the lower electrode (230) comprises a material selected from the group consisting of titanium nitride (TiN), tantalum nitride (TaN), ruthenium (Ru), platinum (Pt), gold (Au), silver (Ag), aluminum (Al), rhodium (Rh), molybdenum (Mo), palladium (Pd), cobalt (Co), copper (Cu), iridium (Ir), tin oxide (SnO2), ruthenium oxide (RuO2), iridium oxide (IrO2), molybdenum oxide, and strontium ruthenate (SrRuO3) (¶ [0119]).
Regarding claims 15 and 16, Kim as modified by Su discloses wherein the compound provides a dielectric constant of at least 17.9.  Examiner notes that Kim as modified by Su discloses the claimed structure and would share the same intrinsic characteristics.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        January 5, 2022